Citation Nr: 0513459	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-19 296	)	DATE
	)
	)
On appeal from Decisions Certified by the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a right index finger scar.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a skin disorder, to include a fungal disorder. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from July 1946 to June 
1948, with additional service as a midshipman at the United 
States Naval Academy from June 1948 to February 1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied entitlement to service connection 
for a dental disorder.  The appeal also derives from a 
September 2004 rating by the RO in St. Louis, Missouri, which 
determined that no new and material evidence had been 
submitted to warrant reopening previously denied claims for a 
finger and skin disorder.  The veteran now resides within the 
jurisdiction of the RO in Wichita.

In August 2003, a hearing was held before a Decision Review 
Officer (DRO).  In April 2005, a hearing was held at the 
Wichita RO before the undersigned.  Transcripts from both 
hearings are in the claims file.  The veteran's case has been 
advanced on the Board's docket.

The issue regarding entitlement to service connection for a 
skin disorder is being remanded and will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran does not have a dental condition that is 
shown to be the result of a combat wound or other service 
trauma. 

3.  By a decision dated in April 1988, the Board denied the 
veteran's claims of entitlement to service connection for a 
scar on the right index finger and for a chronic skin 
condition to include a fungal infection.

4.  Evidence received since the April 1988 decision 
pertaining to a claimed right index finger disorder either 
duplicates or is cumulative vis-à-vis evidence already of 
record, does not tend to show that a pertinent injury 
occurred in service or that a nexus exists between the 
claimed disorder and service, and does not raise a reasonable 
possibility of substantiating the claim.

5.  Evidence received since the April 1988 decision 
pertaining to a chronic skin disorder to include a fugal 
infection does not duplicate evidence already of record, and 
does raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The evidence does not demonstrate that claimed residuals 
of dental trauma were incurred in nor aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 (2004).

2.  The April 1988 Board decision which denied entitlement to 
service connection for a scar on the right index finger and 
for a chronic skin condition, including a fungal infection is 
final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 
(2004).

3.  Evidence received pertaining to a claim of entitlement to 
service connection for  a scar on the right index finger 
since the April 1988 decision is not new and material, and 
the claim for service connection may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


4.  Evidence received since the April 1988 decision 
pertaining to a claim of entitlement to service connection 
for a chronic skin disorder to include a fungal infection is 
new and material, and the claim for service connection is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claims on appeal.

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA-as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; (3) 
notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.

In the instant case on appeal, the veteran filed a claim of 
entitlement to service connection for a dental condition in 
July 2001 and to reopen claims of entitlement to service 
connection for a finger and skin disorder in January 2003, to 
which the RO issued notices to the veteran of VA's duty to 
assist and other VCAA responsibilities in responsive letters 
dated in October 2001 and July 2003, which notices 
respectively preceded the associated initial adverse rating.  
As such, the timing of the VCAA notices comport with the 
CAVC's holding in Pelegrini, supra.

Additional VCAA notices were provided in May 2002, January 
2004, and June 2004.  Collectively, the substance of the 
notices are satisfactory as well.  Specifically, these VCAA 
letters advised the veteran of his need to identify or submit 
medical evidence of a current disability due to service or 
in-service injury.  Notice also informed the veteran that VA 
would attempt to obtain any evidence that he identifies, and 
the RO requested that he send VA all information he has 
pertinent to his claims.  With respect to the scar and skin 
disorder claims, the most recent notice detailed that 
evidence which was necessary to reopen the claims. 

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that further efforts to 
obtain any additional evidence would be unavailing.  The 
Board has carefully reviewed the VA claims file and finds 
that all identified sources of pertinent treatment identified 
by the veteran have been obtained by VA and associated with 
the veteran's VA claims file.

Once all of the above development was completed, the RO 
readjudicated and denied the claims on appeal, and statements 
of the case (SOC) were then issued that advised the veteran 
of all appropriate regulations governing his claims.

No additional medical evidence was identified or received 
after the Supplemental Statement of the Case of September 
2003 (dental claim) or the December 2004 SOC (new and 
material evidence) other than the veteran's repetitive 
statements.  As such, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
veteran's claims adjudicated on the merits herein, and no 
further notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Although the veteran asserts that there are additional 
service medical records, all available service records appear 
to be associated with the claims file.  For example, the 
veteran's dental records for the period from 1946 through 
1949 are of record and all reasonable efforts to obtain 
additional private records have been completed.  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).

As such, "[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on the 
merits on appeal has been completed within VCAA, regarding 
the claims of service connection for a dental condition and 
for the appeals to reopen claims for a finger and skin 
disorder.

Service Connection for A Dental Condition

The veteran asserts that he sustained traumatic injury to his 
front teeth while playing football.  He claims that tooth 
number 8 was sheared off while at the Naval Academy, and 
something called a pivot tooth was installed, presumably to 
support a dental bridge.  Over the years after service, that 
tooth was removed along with several adjacent teeth.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

Service connection for dental conditions for treatment 
purposes is granted as follows:

(a)  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, and periodontal disease will 
be considered service connected solely 
for the purpose of establishing 
eligibility for outpatient dental 
treatment as provided in § 17.161 of 
chapter 38.

(b)  The rating activity will consider 
each defective or missing tooth and each 
disease of the teeth and periodontal 
tissues separately to determine whether 
the condition was incurred or aggravated 
in line of duty during active service.  
When applicable, the rating activity will 
determine whether the condition is due to 
combat or other inservice trauma, or 
whether the veteran was interned as a 
prisoner of war.

(c)  In determining service connection, 
the condition of teeth and periodontal 
tissues at the time of entry into active 
duty will be considered.  Treatment 
during service, including filling or 
extraction of a tooth, or placement of a 
prosthesis, will not be considered 
evidence of aggravation of a condition 
that was noted at entry, unless 
additional pathology developed after 180 
days or more of active service.

(d)  The following principles apply to 
dental conditions noted at entry and 
treated during service: (1) Teeth noted 
as normal at entry will be service 
connected if they were filled or 
extracted after 180 days or more of 
active service; (2) teeth noted as filled 
at entry will be service connected if 
they were extracted, or the existing 
filling was replaced, after 180 days or 
more of active service; (3) teeth noted 
as carious but restorable at entry will 
not be service connected on the basis 
that they were filled during service.  
However, new caries that developed 180 
days or more after such a tooth was 
filled will be service connected; (4) 
teeth noted as carious but restorable at 
entry, whether or not filled, will be 
service connected if extraction was 
required after 180 days or more of active 
service; (5) teeth noted at entry as 
nonrestorable will not be service 
connected, regardless of treatment during 
service; (6) teeth noted as missing in 
entry will not be service connected, 
regardless of treatment during service.

(e)  The following will not be considered 
service connected for treatment purposes: 
(1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease 
or pathology of the tooth developed after 
180 days or more of active service or was 
due to combat or inservice trauma; and 
(4) impacted or malposed teeth, and other 
developmental defects, unless disease or 
pathology of these teeth developed after 
180 days or more of active service.

(f)  Teeth extracted because of chronic 
periodontal disease will be service 
connected only if they were extracted 
after 180 days or more of active service. 
.

38 C.F.R. § 3.381 (2004).

The claimed trauma is not associated with combat.  Service 
medical records do not corroborate the claimed trauma to 
tooth number 8.  In fact, there is no evidence of any 
ancillary injury or residual impact involving the face, 
palate, the jaw, or other bone or muscles of the mouth.  
Moreover, service dental records reflect treatment of tooth 
number 8 for dental carries in February 1947 (prior to 
service at the Naval Academy); at that time, the adjacent 
tooth, number 9 was also treated for dental carries, along 
with tooth number 5 for carries on two surfaces.  The record 
does not reflect that tooth number 8 was ever broken 
thereafter during service but simply that a root canal was 
performed on or about January 1949, shortly before his 
departure from the Naval Academy.  The dental record does not 
identify that a dental crown was even needed or provided.  
Moreover, the record does not reflect any missing front teeth 
whatsoever while at the Naval Academy.  The record evidence 
and the absence of reference to dental trauma or missing or 
broken teeth weigh against the claim.   

VA regulations specifically prohibit service connection for 
purposes of compensation where the disability involves 
replaceable missing teeth.  Moreover, with the weight of the 
evidence against any trauma prior to or resulting in removal 
of teeth, service connection for residuals of dental trauma 
is denied.

New and material Evidence

Claims of entitlement to service connection for a scar on the 
right index finger and for a skin disorder to include a 
fungal infection were denied by the Board in a decision from 
April 1988.  Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2004).  
The law provides that the prior Board decision cannot be 
modified unless evidence submitted in support of the 
veteran's claim to reopen is "new and material" pursuant to 
38 U.S.C.A. § 5108 (West 2002).

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended recently.  The revised 38 C.F.R. 
§ 3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's request to reopen 
these claims was received in January 2003, the amended 
regulation applies to this claim. 

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  Accordingly, 
if the evidence is not new, it is not necessary to go on and 
determine whether it is material.

The United States Court of Appeals for the Federal Circuit 
has held that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

When the case was previously before the Board in April 1988, 
the evidence then of record included the veteran's assertions 
that he had injured his right index finger in service, but 
the documentary record failed to demonstrate any findings 
pertaining to laceration or trauma of any sort to the right 
index finger or even vis-à-vis his right hand for that 
matter.  The evidence submitted with respect to the right 
index finger since that earlier determination consists of 
testimony and other assertions.  However, such evidence is 
cumulative or redundant of evidence previously considered.  
There is still absent any record evidence of an injury to the 
right index finger in service.  Accordingly, the evidence 
submitted since the Board denied the claim in 1988 does not 
constitute new and material evidence, and, therefore, is 
inadequate to reopen that claim. 

With respect to the skin disorder claim, the Board 
acknowledged in its prior determination that at one point 
during his military service the veteran manifested 
symptomatology consistent with a fungal infection of the 
feet.  The claim was denied on the basis that the condition 
in service was regarded as acute and transitory and because 
subsequent medical records did not show recurrence or 
treatment for the condition.  In the context of the current 
claim, the Board notes that the veteran was afforded 
dermatology treatment in March 2004, in which the examiner 
notes that the veteran has a chronic fungus infection of his 
feet.  Evidence of active pertinent pathology was not shown 
when that claim was previously considered, but the evidence 
now presented does show active pathology.  It, accordingly, 
represents new and material evidence and warrants reopening 
that claim. 

Many years have elapsed since the condition manifested in 
service, which weighs against the award of entitlement to 
service connection for this condition.  It bears emphasis, 
however, that the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  If the claim 
is reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, a full de novo review 
and weighing of all of the evidence by the RO is in order as 
more particularly set forth in the remand portion of this 
decision.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a dental disorder is 
denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a right index finger scar, the appeal is denied. 

The veteran's claim of entitlement to service connection for 
a skin disorder to include a fungus infection is reopened.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand portion of this 
decision.


REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Even though some time has passed since the veteran exhibited 
a skin disorder in service, the Board is of the opinion that 
a contemporaneous medical opinion would materially assist in 
the development of this appeal.  See Duenas v. Principi, 18 
Vet. App. 512 (2004) (where there is an in-service notation 
of a relevant abnormality, a medical opinion may be required 
to aid in substantiating the claim).

The veteran's case has been advanced on the Board's docket 
due to his age.  It is respectfully requested that the RO 
accomplish the following development as expeditiously as 
possible.

Accordingly, this case is REMANDED for the following action:  

1.  The claims file should be referred to 
a VA dermatologist or other appropriate 
specialist.  The examiner is requested to 
review the claims folder, including 
clinical records.  Based on this review, 
the examiner is requested to offer an 
opinion as to the etiology of any current 
skin pathology (especially fungal 
disorders) and, based on review of the 
entire medical record, whether it is at 
least as likely as not (i.e., 50 percent 
probability) that any such pathology is 
related to any skin disorder manifested 
in service.  

If the examiner believes that an 
examination is warranted, the veteran 
should be scheduled for an examination.  
If examination is necessary, please 
consider the veteran's request that this 
be conducted at the VA facility in Grand 
Island.

2.  The opinion or examination report 
should be reviewed to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, corrective 
procedures should be implemented.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


